IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JEROLD JONES,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2090

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 6, 2016.

An appeal from an order of the Circuit Court for Walton County.
Kelvin C. Wells, Judge.

Bruce A. Miller, Public Defender, and Thomas S. Murphy, Assistant Public
Defender, DeFuniak Springs, for Appellant; Jerold Jones, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.